FILED
Jul 10, 2019

01:13 PM(CT)

TENNESSEE COURT OF

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
Maikel Reazkallah, ) Docket No. 2018-06-2210
Employee, )
v. )
Imperial Guard & Detective Service, ) State File No. 80107-2018
Inc., )
Employer, )
And )
Zurich American Insurance Company, ) Judge Kenneth M. Switzer
Carrier. )

 

EXPEDITED HEARING ORDER

 

The Court held a hearing on Maikel Reazkallah’s request for medical and
temporary disability benefits on July 9, 2019. By agreement of the parties, the Court
orders that Imperial Guard & Detective Service, Inc. pay a medical bill for emergency
care and offer Mr. Reazkallah a panel of physicians. However, Mr. Reazkallah is not
entitled to temporary disability benefits at this time.

History of Claim

On April 21, 2018, Mr. Reazkallah was assaulted while working for Imperial as a
security guard. He injured his right hand and left knee during the altercation. Afterward,
Mr. Reazkallah sought emergency treatment, where providers recommended he undergo
follow-up treatment “with US HealthWorks or another doctor selected by his workers’
comp plan.” Mr. Reazkallah did not seek additional treatment. He testified that he asked
his supervisor to return to a doctor, but the request was denied. Mr. Reazkallah stated his
knee still hurts and makes it difficult for him to stand for long periods of time.

Imperial accepted Mr. Reazkallah’s claim and paid for some of Mr. Reazkallah’s
emergency care. Mr. Reazkallah requested payment of a bill from Doverside Emergency

Physicians, LLC. Imperial agreed to pay the outstanding bill and to provide a panel of
physicians for additional treatment.

WORKERS' COMPENSATION
Regarding his request for lost wages, Mr. Reazkallah testified that after the
accident, Imperial changed his job duties and assignments and later cut his hours, all in
an attempt to make him quit. Mr. Reazkallah also stated that a manager, “Sammy,”
harassed him because of his religion. On cross-examination, Mr. Reazkallah
acknowledged that the post-accident changes in his work conditions were not due to his

workers’ compensation claim but rather religious differences. Imperial terminated him in
May 2018.

Findings of Fact and Conclusions of Law

At an expedited hearing, Mr. Reazkallah must present sufficient evidence to prove

he is likely to prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1)
(2018).

Mr. Reazkallah requested temporary partial disability benefits. He is eligible for
these benefits if he earned less than his average weekly wage due to work restrictions.
See Tenn. Code Ann. § 50-6-207(2)(A). Mr. Reazkallah agreed that the changes in his
work conditions were not due to his injury or work restrictions but rather the tension
between him and his manager due to their different religious beliefs. Therefore, the

Court holds Mr. Reazkallah is not likely to prevail at a hearing on the merits and denies
his request.

IT IS, THEREFORE, ORDERED AS FOLLOWS:

1. Imperial shall offer a panel of orthopedists from which Mr. Reazkallah shall
select a physician to treat his knee.

2. Imperial shall pay the Doverside Emergency Physicians bill.

3. The Court denies Mr. Reazkallah’s request for temporary disability benefits at
this time.

4. This case is set for a status hearing on August 26, 2019, at 9:30 a.m. Central.
You must call 615-532-9552 or toll-free at 866-943-0025 to participate in the

Hearing. Failure to call might result in a determination of issues without your
participation.

5. Unless interlocutory appeal of the Expedited Hearing Order is filed,
compliance with this Order must occur no later than seven business days from
the date of entry of this Order as required by Tennessee Code Annotated
section 50-6-239(d)(3). The Insurer or Self-Insured Employer must submit
confirmation of compliance with this Order to the Bureau by email to

2
WCCompliance.Program@tn.gov no later than the seventh business day after
entry of this Order. Failure to submit the necessary confirmation within the
period of compliance may result in a penalty assessment for non-compliance.
For questions regarding compliance, please contact the Workers’
Compensation Compliance Unit via email at
WCCompliance.Program@tn. gov.

ENTERED July 10, 2019.

     

DGE KENNETH M. SWI

Court of Workers’ Compensation Claims

APPENDIX

Exhibits:

1. Affidavit

2. First Report of Injury

3. Medical records

4. Doverside Emergency Physicians bill

5. Carrier’s proof of payment of medical bills

6. Mr. Reazkallah’s deposition transcript

Technical Record:
1. Petition for Benefit Determination
2. Dispute Certification Notice
3. Request for Expedited Hearing
4. Employer’s Position Statement
 

CERTIFICATE OF SERVICE

I certify that a copy of the Expedited Hearing Order was sent as indicated on July

 

 

 

 

10, 2019.
Name Certified | Email | Service sent to:
Mail
Maikel Reazkallah, X X 5161 Rice Road, Apt. 261,
Employee Antioch TN 37013
Maikel.reazkallah@yahoo.com
David Weatherman, x David. Weatherman(@zurichna.com;
Employer’s Attorney Christi.thomas(@zurichna.com

 

 

 

 

 

 

 

Penny Shriya), Clerk of Court
Court of Workers’ Compensation Claims

WC.CourtClerk@tn.gov
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082